Title: To Alexander Hamilton from Aaron Ogden, 13 July 1799
From: Ogden, Aaron
To: Hamilton, Alexander


Sir.
Elizabeth Town [New Jersey] July 13. 1799

Mr. Thomas Y How in answer to my enquiry whether a second Lieutenancy, in the 11th regiment, in addition to his appointment, as Secretary to the Inspector General, would suit his ideas, says, “As the measure has been proposed by General Hamilton, he will accept with pleasure.”
I have the honor to be   with the most perfect respect   your mo: ob. servt
Aaron Ogden
Major General Alexander Hamilton.

